DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 01/04/2021.
Claims 1-4 and 7-10 have been amended and are hereby entered.
Claims 1-10 are currently pending and have been examined.
This action is made FINAL.
International Priority
	The ADS filed on 09/11/2018 properly claims priority to JP 2017-225413 (filed 11/24/2017).  JP 2017225413 fully supports the claims as presently drafted; therefore, these claims are given an effective filing date of 11/24/2017.
Response to Applicant’s Arguments
Objections
	The submitted amendments to the specification cannot be entered due to an error contained therein.  Particularly, the amendments to the specification contain the following instruction:  “Please amend the paragraph bridging between page 26 and 17 as follows,” which presumably should read “Please amend the paragraph bridging between pages 26 and 27 as follows.”  As such, the previous objections remain valid.  Had these submitted amendments been entered, the objections to the specification would have been obviated and withdrawn.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant presents arguments based on newly amended language, which need not be addressed here.  See updated 103 rejections below for more information.  Applicant cites Fig. 4 and Paragraphs 0049 and 0066 of the specification (as published in PGPub 20190164356) as support for the present amendments.  Examiner notes that the “updated information” of Paragraph 0066 is not the same information as is described in the claims (previously as “second storage information;” presently as “updated storage information”) and thus does not support this concept; however, support for this is found in Paragraph 0024.  
	Examiner chooses to address an argument with particular relevance to the claims as both previously and presently drafted.  Following a summary of some disclosures of the Toyota reference, Applicant states the following:  “…but nowhere in Toyota teaches transmitting the balance of the IC card 62 to the on-road apparatus.  Accordingly, Toyota fails to disclose or suggest the features of ‘transmits the stored storage information to the roadside machine via the communication unit to execute a toll collection process,’ ‘in response to completing the toll collection process, updates the storage information stored in the non-volatile memory,’ and ‘writes the updated storage information stored in the non-volatile memory into the IC card through the interface at, at least, either timing when a power supply of the in-vehicle communication device is switched to on or off,’ as recited in amended independent claim 1.”  This argument is flawed for several reasons.  

Secondly, the Toyota reference does indeed disclose IC card balance information being transferred to the on-road apparatus.  Toyota explicitly states that such balance data from the IC card is retrieved and stored in the “memory circuit 48” (see column 11, lines 14-40).  The transfer of this data to an on-road apparatus is disclosed in several ways, including at least the citation provided in the updated 103 rejections below, implicitly as part of the toll collection/receiving process, and during the “exit gate procedure 514” of Fig. 8 (stating that the on-road apparatus performs steps “substantially similar to the above-described process,” referencing an alternative embodiment where the on-road apparatus retrieves IC card data directly from an IC card inserted into a tollbooth-mounted read/write device during a toll collection process).  Thus, even if the claims did specify that the “predetermined data” includes 
Specification
The disclosure is objected to because of the following informalities: 
On pg. 23, “The step continues until the communication process is finished (No in Step 108)” should read ““The step continues until the communication process is finished (No in Step 108 (S108));”
On pg. 26, “Namely, instead of Step 110 of the flowchart of Fig. 4, Step 120 is added immediately after…” should read “Namely, instead of Step 110 of the flowchart of Fig. 4, Step 120 (S120) is added immediately after…;”
On pg. 12, “I/F” is used without prior definition; please replace with “I/F (interface);” and
On pg. 36, “configured using, for examplel, one chip” should read “configured using, for example, one chip.”
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 as amended contains the following language:  “wherein the processing unit erases the storage information including the updated storage information stored in the non-volatile memory…”  The use of the terms “storage information” and “updated storage information” is inconsistent with their use in Claim 1, where the “storage information” and “updated storage information” are disclosed as two distinct (even if related) pieces of information rather than the updated storage information being included within the scope of the initially read/transferred/stored storage information.  For the purposes of this examination, in light of the specification and the use of these terms in Claim 1, the above-quoted language will be interpreted as indicating the processing unit erases the storage information and the updated storage information stored in the non-volatile memory.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (EP 0772161, attached) (hereafter, “Toyota”) in view of Kitajima et al (PGPub 20200175777, claiming the benefit of PCT/JP2016/061634) (herafter, “Kitajima”).
Regarding Claims 1 and 10, Toyota discloses the following limitations:
An in-vehicle communication device (Fig. 1);
a communication unit that performs a first communication with a roadside machine of a system that automatically collects a toll of a toll road (column 1, lines 7-15; column 5, lines 10-16; column 13, lines 29-37; "transmit circuit 50" and "transmitting antenna 52");
an interface that performs a second communication with an IC (integrated circuit) card in which predetermined information for using the system is stored (column 4, line 44 through column 5, line 2; column 12, lines 1-4; "interface" disclosed by "IC card read/write device 60");
a non-volatile memory (column 11, lines 14-36);
a processing unit configured to perform various processes (column 10, line 57 through column 11, line 13);
reads the predetermined information stored in the IC card through the interface, and stores, as storage information, the predetermined information read from the IC card into the non-volatile memory (column 11, lines 21-27);
transmits the stored storage information to the roadside machine via the communication unit to execute a toll collection process (column 2, line 40 through column 3, line 19; column 4, line 47 through column 5, line 16; column 11, lines 21-27; data stored in the vehicle-mounted apparatus includes IC card data; stored data is communicated to roadside apparatus; roadside apparatus confirms the data stored in the vehicle-mounted apparatus); and
in response to completing the toll collection process, updates the storage information stored in the non-volatile memory (column 2, line 55 through column 3, line 19; column 
Toyota further discloses wherein the processing unit writes the updated storage information stored in the non-volatile memory into the IC card through the interface at, at least, upon the occurrence of a write condition (column 13, line 29 through column 15, line 6; column 15, line 40 through column 16, line 8; Fig. 7).  Toyota does not explicitly disclose but Kitajima does disclose said write condition being either timing when a power supply of the in-vehicle communication device is switched to on or off (Abstract; ¶ 0011-0012, 0025, 0067-0068, 0087, 0090).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll collection techniques of Kitajima with the toll communication device of Toyota because Kitajima teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Title and Paragraphs 0001 and 0008, the invention of Kitajima is disclosed for use in a toll communication device such as that of Toyota.
Regarding Claim 2, Toyota in view of Kitajima discloses the limitations of Claim 1.  Toyota does not explicitly disclose but Kitajima does disclose the limitation of wherein the processing unit writes the updated storage information stored in the non-volatile memory into the IC card through the interface when the power supply of the in-vehicle communication device is switched to on (Abstract; ¶ 0011-0012, 0025, 0067-0068, 0087, 0090).  The motivation to combine remains the same as for Claim 1. 
Claim 5, Toyota in view of Kitajima discloses the limitations of Claim 1.  Toyota does not explicitly disclose but Kitajima does disclose the limitation of wherein the IC card is a contact-type IC card (¶ 0043).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 8, Toyota in view of Kitajima discloses the limitations of Claim 1.  Toyota further discloses the limitation of wherein the processing unit writes the updated storage information into the IC card in a case where a period of time elapses from the writing of the storage information into the non-volatile memory or the updating of the storage information is less than a preliminarily-set period of time (column 13, line 29 through column 16, line 8; Fig. 7).
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Kitajima and Tsuzuki et al (PGPub 20080204278) (hereafter, “Tsuzuki”).
Regarding Claim 3, Toyota in view of Kitajima discloses the limitations of Claim 1.  Neither Toyota for Kitajima explicitly disclose but Tsuzuki does disclose wherein the storage information including the updated storage information is erased from temporary data storage after the updated storage information is written into user data storage (¶ 0009, 0032, 0036, 0044-0049; Claim 1).  Toyota further discloses wherein said temporary data storage is the non-volatile memory and said user data storage is the IC card (column 11, lines 14-36; column 13, line 29 through column 16, line 8; Fig. 7).
The motivation to combine the references of Toyota and Kitajima remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll collection funtionality of Tsuzuki with the 
Regarding Claim 4, Toyota in view of Kitajima discloses the limitations of Claim 1.  Neither Toyota for Kitajima explicitly disclose but Tsuzuki does disclose the limitation of an encryption processing unit that encrypts data, wherein the storage information and the updated storage information are encrypted by the encryption processing unit (¶ 0030-0032).  The motivation to combine remains the same as for Claim 3.  
Regarding Claim 6, Toyota in view of Kitajima discloses the limitations of Claim 1.  Neither Toyota for Kitajima explicitly disclose but Tsuzuki does disclose the limitation of wherein the IC card is a contactless IC card (¶ 0023; Fig. 2A).  The motivation to combine remains the same as for Claim 3.
Regarding Claim 7, Toyota in view of Kitajima discloses the limitations of Claim 1.  Neither Toyota for Kitajima explicitly disclose but Tsuzuki does disclose wherein the processing unit writes the updated storage information into a user data storage in the case where the user data storage from which the predetermined information is read matches the user data storage into which the updated storage information is written (¶ 0009, 0036, 0046-0049; Fig. 8; matching ID0 and/or ID2 (which identify devices on which a particular IC card's data is stored/written) discloses matching  the IC card).  Toyota further discloses wherein said user data storage is the IC card (column 13, line 29 through column 16, line 8; Fig. 7).  The motivation to combine remains the same as for Claim 3.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Kitajima and Egushi et al (PGPub 20080056495) (hereafter, “Egushi”).
Regarding Claim 9, Toyota discloses the following limitations:
a communication unit that communicates with a roadside machine of a system that automatically collects a toll of a toll road (column 1, lines 7-15; column 5, lines 10-16; column 13, lines 29-37; "transmit circuit 50" and "transmitting antenna 52");
 a non-volatile memory (column 11, lines 14-36);
 a processing unit that performs various processes (column 10, line 57 through column 11, line 13);
obtains predetermined information for using the system from an entity that stores the predetermined information through the Internet (column 11, lines 21-27);
stores, as storage information, the obtained predetermined information into the non-volatile memory (column 11, lines 21-27); 
transmits the stored storage information to the roadside machine via the communication unit to execute a toll collection process (column 2, line 40 through column 3, line 19; column 4, line 47 through column 5, line 16; column 11, lines 21-27; data stored in the vehicle-mounted apparatus includes IC card data; stored data is communicated to roadside apparatus; roadside apparatus confirms the data stored in the vehicle-mounted apparatus); and
in response to completing the toll collection process, updates the storage information stored in the non-volatile memory (column 2, line 55 through column 3, line 19; column 5, lines 17-40; column 13, line 29 through column 15, line 6; column 15, line 16 through 
Toyota further discloses wherein the processing unit writes the updated storage information stored in the non-volatile memory into the entity at, at least, upon the occurrence of a write condition (column 13, line 29 through column 15, line 6; column 15, line 40 through column 16, line 8; Fig. 7).  Toyota does not explicitly disclose but Kitajima does disclose said write condition being either timing when a power supply of the in-vehicle communication device is switched to on or off (Abstract; ¶ 0011-0012, 0025, 0067-0068, 0087, 0090).
	Neither Toyota nor Kitajima explicitly disclose but Egushi does disclose said entity being a server which the in-vehicle communication device communicates with through the internet (¶ 0150, 0170-0171; Fig. 11). 
The motivation to combine the references of Toyota and Kitajima remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll collection functionality of Egushi with the toll communication device of Toyota and Kitajima because Egushi teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and Paragraph 0030, the invention of Egushi is disclosed for use in a toll communication device such as that of Toyota and Kitajima.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628